                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EDUARD ZAVALUNOV,                               Civil No. 3:20-cv-2262

             Petitioner                         (Judge Mariani)

      V.


WARDEN OF CLINTON COUNTY
CORRECTIONAL FACILITY, et al.,

             Respondents

                                        ORDER

      AND NOW, this   ~ day of May, 2021 , upon consideration of the petition for
writ of habeas corpus, and for the reasons set forth in the accompanying Memorandum, IT

IS HEREBY ORDERED THAT:

      1.     The petition for writ of habeas corpus (Doc. 1) is DISMISSED as moot.

      2.     The Clerk of Court is directed to CLOSE this case.
